Case 1:19-cv-00402-JJM-LDA Document 23 Filed 07/20/20 Page 1 of 3 PagelD #: 184

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

TONY G. GONZALEZ,
Plaintiff,

v.
KEVIN AUCOIN, Acting Director of C.A. No. 19-402-JJM-LDA
DCYF; BRIAN LECLAIR, Public
Defender: PAUL RIOLES, Attorney;
and CHRISTIE WILSON, Family
Therapist,

Defendant.

 

ORDER
This case arises from a Rhode Island Family Court ruling, affirmed by the
Rhode Island Supreme Court, terminating Plaintiff Tony G. Gonzalez’s parental
rights to his minor daughter, after a state court jury convicted him of first degree
murder.! Mr. Gonzalez filed a complaint alleging that various state Defendants
acted unethically in managing his termination of rights case. ECF No. 1. After
conducting a review under 28 U.S.C. § 1915(e)(2), the Court dismissed his claims

because they were barred by the statute of limitations. ECF No. 3.

 

| Relying in part of this conviction, the Rhode Island Family Court
terminated Mr. Gonzalez’s parental rights to his minor daughter. Mr. Gonzalez
appealed his conviction, resulting in the Rhode Island Supreme Court overturning
and remanding his murder case for a new trial. State v. Gonzalez, 136 A.3d 1131
(R.I. 2016). The Rhode Island Supreme Court also remanded the appeal of his
termination rights for a new hearing in light of the overturned murder conviction.
In re Izabella G., 140 A.3d 146 (R.I. 2016). Without considering the murder charge,
the Rhode Island Family Court again terminated his parental rights and the Rhode
Island Supreme Court upheld the termination. In re Izabella G., 196 A.3d 736 (R.I.
2018). Mr. Gonzalez was again convicted of murder and other charges after his re-

trial.

 

 
 

Case 1:19-cv-00402-JJM-LDA Document 23 Filed 07/20/20 Page 2 of 3 PagelD #: 185

Mr. Gonzalez filed an Amended Complaint, alleging that his constitutional
rights were violated when the Defendants “abused the use of the Rhode Island
Judicial system” when it terminated his parental rights. ECF No. 9 at 9. He seeks
an order “affirming that his constitutional rights . . . had been violated.” Jd.
Defendants Kevin Aucoin and Brian LeClair? (“Defendants”) move to dismiss the
Amended Complaint based on several potentially dispositive grounds such as an
expired statute of limitations, the Rooker-Feldman doctrine, collateral estoppel, and
failure to state a claim. ECF No. 19. In this case, Rooker-Feldman forecloses Mr.
Gonzalez’s suit against Mr. Aucoin and Mr. LeClair.’

Mr. Gonzalez asks this Court to review and overturn the Rhode Island
Supreme Court's decision affirming the termination of his parental rights. The
Rooker-Feldman doctrine states that “a federal district court should not review
issues already determined by a state court.” Pascoag Reservoir & Dam, LLC v.
Rhode Island, 217 F. Supp. 2d 206, 214 (D.R.I. 2002); see Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Wilson v. Shumway, 264 F.3d
120, 123-26 (1st Cir. 2001). If this Court were to decide that Mr. Gonzalez’s rights
were violated, it would require the Court finding that the Rhode Island Supreme
Court decision was wrong, and the case law is clear that the Rooker-Feldman

doctrine deprives this Court of the subject-matter jurisdiction to do so.

 

2 Mr. Aucoin is the Acting Director of the Department of Youth, Children, and
Families and Mr. LeClair was Mr. Gonzalez’s attorney during the first termination

of parental rights case.
3 Because the two remaining Defendants Paul Rioles and Christie Wilson

have not been served, the Court dismisses all claims against them for lack of
prosecution.
 

Case 1:19-cv-00402-JJM-LDA Document 23 Filed 07/20/20 Page 3 of 3 PagelD #: 186

The Court GRANTS Defendants’ Motion to Dismiss. ECF No. 19.

ITISSOO

if
Mf
>t McConnell, JEL

Chief Judge
United States District Court

 

July 20, 2020
